Name: Council Decision (CFSP) 2016/917 of 9 June 2016 repealing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: criminal law;  international security;  international affairs;  Africa;  international trade
 Date Published: 2016-06-10

 10.6.2016 EN Official Journal of the European Union L 153/38 COUNCIL DECISION (CFSP) 2016/917 of 9 June 2016 repealing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 October 2010, the United Nations Security Council adopted United Nations Security Council Resolution (UNSCR) 1946 (2010) which renewed the measures imposed against CÃ ´te d'Ivoire. (2) On 29 October 2010, the Council adopted Decision 2010/656/CFSP (1) renewing the restrictive measures against CÃ ´te d'Ivoire. (3) On 28 April 2016, the United Nations Security Council adopted UNSCR 2283 (2016), terminating, with immediate effect, all UN sanctions against CÃ ´te d'Ivoire. (4) In the light of UNSCR 2283 (2016) as well as recent developments in CÃ ´te d'Ivoire, the Council has decided to lift also the entirety of the Union's own, additional restrictive measures against that country. (5) Decision 2010/656/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/656/CFSP is repealed. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 9 June 2016. For the Council The President G.A. VAN DER STEUR (1) Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te d'Ivoire (OJ L 285, 30.10.2010, p. 28).